ORDER
The motion for appropriate relief filed in this case on 12 April 1985 is decided as follows:
Evidentiary hearing on the motion is set for 10:00 a.m. on 6 May 1985, or as soon thereafter as counsel can be heard, before Judge Mary McL. Pope in Superior Court, ROBESON County.
The Court will make findings of fact and conclusions of law on the matters raised in defendant’s motion. These findings and conclusions will be certified to this Court without delay.
The Court notes that counsel for the State has joined in this request for an evidentiary hearing.
This 22 day of April 1985.
Vaughn, J.
For the Court